Citation Nr: 1642808	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for diaphragmatic paralysis, chronic obstructive pulmonary disease (COPD), and asthma, also claimed as undiagnosed lung condition.

2.  Entitlement to service connection for a lung disorder, to include diaphragmatic paralysis, COPD, asthma, also claimed as an undiagnosed lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1988 to July 1988 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana, which denied the petition to reopen the previously denied claim of service connection for COPD, asthma, also claimed as an undiagnosed lung condition.  Thereafter, the RO reopened the claim but denied the reopened claim for service connection.  

Thereafter, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  

With regard to the issue of service connection for a lung disorder, to include diaphragmatic paralysis, COPD, asthma, also claimed as an undiagnosed lung condition, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any action which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board has listed the issues as such on the title page of this decision.

The newly reopened claim of service connection for a lung disorder, to include diaphragmatic paralysis, COPD, asthma, also claimed as an undiagnosed lung condition, is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for COPD, asthma (claimed as an undiagnosed lung condition) on the basis that new and material evidence had not been submitted in October 2009.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the denial of entitlement to service connection for COPD, asthma (claimed as an undiagnosed lung condition) on the basis that new and material evidence had not been received, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2009 rating determination denying service connection for COPD, asthma (claimed as an undiagnosed lung condition) on the basis that new and material evidence had not been submitted became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. New and material evidence sufficient to reopen the claim of service connection for lung disorder, to include diaphragmatic paralysis, COPD, asthma, also claimed as an undiagnosed lung condition, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a lung disorder, to include diaphragmatic paralysis, COPD, asthma, also claimed as an undiagnosed lung condition, further assistance is not required to substantiate the claim.

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156 (a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156 (b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In its October 2009 rating determination, the RO indicated that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  It then defined new and material evidence.  The RO stated that a July 2009 letter advised the Veteran of the evidence necessary to substantiate his claim for COPD (previously claimed as lung condition).  The RO indicated that in a March 2004 rating determination, the Veteran's claim for an undiagnosed illness was denied because his lung condition resulted from a known clinical diagnosis and there was no evidence of a lung condition which occurred in or was aggravated by service.  The RO noted that the Veteran was notified of this decision in April 2004 and did not appeal this decision.  That decision was now considered final and in order to reopen the claim new and material evidence was required.

The RO observed that service treatment records from March 1988 through July 1991 noted no treatment or diagnosis of a lung condition in service.  It further observed that the list of prescription medications the Veteran submitted with his claim documented the medications he was presently taking for his lung condition.   It also noted that the seven pages from the Deployment Environmental Surveillance Program documented the location of oil well fires in the Persian Gulf during the first Gulf War.

The RO found that the list of prescription medications and the pages from the Deployment Environmental Surveillance Program submitted in connection with the claim did not constitute new and material evidence as they did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  

The RO indicated that the claim for service connection for COPD, asthma, (claimed as an undiagnosed lung condition) remained denied because the evidence submitted was not new and material.

Evidence available at the time of the denial included the Veteran's service treatment records, his application for compensation, VA treatment records, and statements from the Veteran.  The Veteran was notified of this decision later that month and did not appeal nor was any evidence received within the one year period following notification of the denial which would have allowed the claim to remain open; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence received subsequent to the February 2009 rating determination includes VA treatment records; the results of a December 2013 VA examination; and statements and testimony from the Veteran at his May 2015 videoconference hearing.  

Treatment records added to the record demonstrate that the Veteran has been diagnosed with and has a history of asthma.  Treatment records also include an April 2013 pulmonary treatment record, wherein it was noted that the Veteran had undergone extensive work-up including laboratory evaluation, TTE, HRCT, PFTs, and stress test.  It was further indicated that his sniff test was positive for unilateral diaphragmatic paralysis.  It was the examiner's assessment that the Veteran had exercise intolerance and dyspnea on exertion; diaphragmatic paralysis of unclear cause; multiple small pulmonary nodules; and a chronic cough.  The examiner noted that it was possible that his dyspnea was caused by his diaphragmatic paralysis, but with cough and PFT abnormalities, may have contribution from restrictive airways disease.  The examiner noted that it was as likely as not that this could have resulted from exposure during his service time. 

Also added to the record were the results of a December 2013 VA examination, at which time a diagnosis of restrictive lung disease was rendered.  The examiner indicated that the condition claimed was less likely than not (less the 50% probability) incurred in or caused by the claimed inservice injury, event, or illness.

The examiner indicated that the Veteran was in Desert Storm/Desert Shield and that he was exposed to oil fires.  He observed that the claims folder indicated that his oil fire exposure was four days of particulate levels exceeding the standard safe level.  He noted that the Veteran's current PFTs indicated a restrictive lung disease, as evidenced by his moderately reduced forced vital capacity, his moderately reduced diffusion capacity, and a high residual volume.  It was noted that his July 2008 PFTs demonstrated normal readings.  The Veteran's weight in 1994 was 140 lbs.  In 2008, his weight was 215 lbs., and his current weight was 261 lbs.  The Veteran did not have symptomatic relief of his exertional SOB on inhalers, as noted by his pulmonologist.  His lung CT scan was negative for asthma or COPD.

The examiner indicated that restrictive lung disease could be due to many disorders and could be divided into three groups; intrinsic lung disease, which causes inflammation and or scarring of the lungs; extrinsic disorders, such as disorders of the chest wall or the pleura, which mechanically compress the lungs or limit their expansion; or neuromuscular disorders, which decrease the ability of the respiratory muscles to inflate and deflate the lungs.  The examiner stated that the Veteran's restrictive lung disease was likely a combination of his increased weight and his unilateral phrenic nerve paralysis.   He indicated that an increase of 120 lbs. with notable central obesity would clearly restrict the chest wall expansion during inhalation and exhalation.  Therefore, it was less likely than not that the Veteran's restrictive lung disease was due to his Gulf War exposures.  

The examiner also noted that the Veteran had unilateral phrenic nerve paralysis.  He stated that according to Uptodate.com, phrenic paralysis can be due to several causes to include cardiac surgery; herpes zoster infection; poliomyelitis and other viral infections; cervical neck conditions that compressed cervical nerve roots of the three, four, and/or five; and inflammatory disorder of the brachial plexus.  He also noted that many cases of unilateral diaphragmatic paralysis were idiopathic or of unknown etiology.  He indicated that after a thorough search of the literature, chemical exposure was not noted as a potential cause of unilateral phrenic nerve paralysis.  Further, chemical exposures of the substances the Veteran incurred would have resulted in respiratory symptoms early on, not 20 years later.  The literature indicated that with removal of the substances, and fresh air generally, most of the symptoms of inhaled substances were relieved.  Therefore, it was less likely than not that the Veteran's unilateral phrenic nerve paralysis was due to environmental exposure during his Gulf War duty. 

The basis for the prior denial was that the Veteran did not have a current lung disorder which was related to service.  The VA treatment records added to the record reveal that the Veteran has currently been diagnosed with various lung disorders.  The April 2013 VA pulmonary physician noted that it was possible that the Veteran's dyspnea was caused by his diaphragmatic paralysis, but with cough and PFT abnormalities, may have contribution from restrictive airways disease.  The examiner specifically indicated that it was as likely as not that this could have resulted from exposure during his service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For these reasons, the Board finds that the evidence received since the February 2009 rating determination is new and material to reopen service connection for a lung disorder, to include diaphragmatic paralysis, COPD, asthma, also claimed as an undiagnosed lung condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lung disorder, to include diaphragmatic paralysis, COPD, asthma, also claimed as an undiagnosed lung condition, is granted.


REMAND

As it relates to the claim of service connection for a lung disorder, while the December 2013 VA examiner indicated that it is less likely than not that the Veteran's restrictive lung disease was related to his period of service, the examiner did not address the other diagnosed lung/respiratory disorders noted in the Veteran's treatment records, to include asthma, restrictive airways disease, and dyspnea on exertion.  

Given the conflicting opinions of record, the Board is of the opinion that the Veteran should be afforded a VA examination, preferably by a pulmonary specialist, to determine the etiology of all current lung disorders, and their relationship, if any, to his period of service, to include any environmental hazard exposure resulting from his period of Gulf War service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all VA treatment records of the Veteran from July 2015 to the present.  

2.  Schedule the Veteran for a VA examination, preferably by a pulmonary specialist, to determine the nature and etiology of any current lung/respiratory disorder.  All indicated tests and studies should be performed and all findings should be reported in detail. The entire record should be made available to the examiner and the examiner should note such review in his/her report.  

The examiner is requested to identify all current lung/respiratory disorders, as well as any lung disorders identified in the record since January 2012.  After identifying these respiratory/lung disorders, the examiner requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified respiratory disorder that is found is related to the Veteran's period of service, to include as a result of exposure to any environmental hazards in service, including oil fires and smoke from burn pits.  When rendering these opinions, the examiner should comment on the opinions rendered by the April 2013 VA physician and the December 2013 VA examiner. 

Complete detailed rationale is requested for each opinion that is rendered.  

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


